Abatement Order filed January 24, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-01052-CV
                                   ____________

          ESTATE OF FLOYD E. DIXON, DECEASED, Appellant


                    On Appeal from the Probate Court No. 4
                            Harris County, Texas
                        Trial Court Cause No. 377,211

                            ABATEMENT ORDER

      The reporter’s record was filed in this appeal on December 18, 2012. Sarah
J. Gaines, the official court reporter for Probate Court No. 4, has informed this
court that her certification by the Court Reporters’ Certification Board lapsed
effective January 1, 2011. Until such time as she can be reinstated by the Board,
the court has appointed a successor official court reporter to act in her stead and
certify, if necessary the reporter’s record in this cause. Accordingly, we issue the
following order:

      The trial court is directed to conduct a hearing to determine whether the
parties can agree that the record filed on December 18, 2012 can be certified by the
successor official court reporter. The court is directed to reduce its findings to
writing and to have a supplemental clerk’s record containing those findings filed
with the clerk of this court, together with a reporter’s record from the hearing,
within 30 days of the date of this order. In the event the court determines the
record can be certified by the successor court reporter, such certification shall be
filed with the clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court=s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM